Citation Nr: 1705841	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  07-03 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating greater than 20 percent prior to April 13, 2010 for service-connected lumbar paravertebral fibromyositis, discogenic disease with herniated nucleus pulposus at L4-L5 and L5-S1.

2.  Entitlement to a disability rating greater than 40 percent beginning April 13, 2010 for service-connected lumbar paravertebral fibromyositis, discogenic disease with herniated nucleus pulposus at L4-L5 and L5-S1.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to August 1991. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2006 and March 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  Specifically, the March 2006 rating decision, in part, continued a 20 percent disability rating for the Veteran's service-connected lumbar spine disorder.  The March 2016 rating decision denied service connection for PTSD.

This case was previously before the Board in March 2009 at which time the Board remanded the lumbar spine issue for additional development.  Subsequently, by rating decision dated in May 2010 the RO increased the Veteran's disability rating for the lumbar spine from 20 to 40 percent effective April 13, 2010.  As this increase did not represent a full grant of the benefits sought, the Veteran's appeal has not been abrogated and the matter remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that, a claim for a total disability rating based on individual unemployability (TDIU) was denied by rating decision dated in July 2011 and the Veteran did not disagree with this denial.  However, a TDIU also may also be raised in the record as a component of a claim for higher rating (see e.g., Rice v. Shinseki, 22 Vet. App. 447 (2009)).  In this case, the record shows that the Veteran voluntarily retired in August 1991 due to becoming eligible by age or duration of work and the Veteran has not contended that he stopped working due solely to his lumbar spine disorder.  As such, consideration of a TDIU pursuant to Rice is not warranted at this point. 

The Boarad notes that the RO denied entitlement to service connection for posttraumatic stress disorder (PTSD) in a March 2016 rating action.  In October 2016, the Veteran submitted a notice of disagreement (NOD) on which he specifically requested a review of his case by a Decision review Officer (DRO).  He was informed in October 2016 correspondence that the DRO would conduct another review of the evidence of record and might issue another rating action.  If the claim for PTSD continued to be denied, the RO would then issue a statement of the case (SOC).  Since the RO is still processing this request for DRO review of the claim, no SOC need be issued at this time, and therefore a remand to instruct the RO to so issue a SOC is not yet required.  See Manlincon v. West, 12 Vet. App. 238 (1999).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that the record contains several medical records of which translation from Spanish to English was attempted in January 2017.  Significantly, the majority of these records are hand-written but, for the most part, only the type-written parts were appropriately translated and there is no indication that an attempt to translate the hand-written portions was made.  While on remand, the AOJ should take the opportunity to review the Veteran's claims file and translate the untranslated portions of the January 2017 translation attempt from Spanish into English in order to facilitate review of the record by the Board.

Also, the Board notes that there are likely outstanding treatment records in this case.  With regard to private treatment records, the Veteran submitted several completed VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, in October 2009, which reported treatment for his back.  In pertinent part, the Veteran submitted completed authorization forms regarding treatment from Dr. L.A. (May 2005) and Dr. M.O. (September 2009 to October 2009).  In February 2010 correspondence, the RO informed the Veteran that the authorization form pertaining to Dr. L.A. did not include a mailing address and requested that the Veteran provide such address.  However, a review of the October 2009 VA Form 21-4142 pertaining to Dr. L.A. does, in fact, include a mailing address.  There is no indication from review of the record that the RO made any effort to obtain records from Dr. L.A. and Dr. M.O., though the Board does acknowledge that records from Dr. L.A. dated in May 2005 and June 2005 have been associated with the claims file.  On remand, an attempt should be made to obtain any outstanding records from either Dr. L.A. or Dr. M.O. 

Also, the Board notes that the Veteran's lumbar spine disability has been rated as 40 percent disabling based on loss of motion pursuant to the General Rating Formula for Diseases.  However, a review of the record shows that a higher rating of 60 percent may be possible under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  See 38 C.F.R. § 4.71, Diagnostic Code 5243 ("Evaluate [IVDS] (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating [IVDS] Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disability are combined under [38 C.F.R. §] 4.25.").  The Formula for Rating IVDS Based on Incapacitating Episodes provides for a 60 percent rating when there are incapacitating episodes of IVDS having a total duration of at least six weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

Specifically, while November 2006 and April 2010 VA examination reports are negative for incapacitating episodes requiring bed rest by a physician due to IVDS, private treatment records show significant episodes of lumbar spine pain.  Specifically, in a September 2009 statement from Dr. M.F.C., it was noted that the Veteran was unable to stay in bed, sit, or stand for any prolonged period of time due to back pain and that the Veteran's lumbar spine disability resulted in incapacitating episodes which usually lasted for several weeks with little relief in between.  Similarly, in an October 2009 statement Dr. F.V.L. wrote that the Veteran experienced intense disabling pain with his sciatic condition lasting more than six weeks at a time and that these disabling episodes occurred as often as three to four times during the year.  While the record shows that the Veteran has experienced episodes of significant pain due to his lumbar spine disorder during the course of this appeal, there is no documentation that these episodes have resulted in prescribed bedrest.  On remand, an attempt should be made to obtain documentation that the Veteran has been prescribed bed rest by a physician during the appeal period due to IVDS.

With regard to VA treatment records, while it appears that the Veteran has been receiving regular VA treatment for his back during the course of this appeal, there appears to be a significant gap in VA treatment records.  Specifically, there are gaps of records between November 2010 and January 2013, from April 2014 to August 2015, and from October 2015 to the present.  On remand, attempts should be made to obtain any pertinent outstanding treatment records.  

Also, the most recent examination in April 2010 showed active range of motion findings but does not include passive range of motion findings and/or in weight-bearing and nonweight-bearing.

The Board observes that a new precedential opinion that directly affects this case was issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  Also, the Court rejected VA's argument that the final sentence of § 4.59 cannot create a testing requirement because, if it did, absurdity would result.  Specifically, VA contended that, because the upper extremities are not weight-bearing, requiring that all joints be tested in weight-bearing capacity would require Veterans with upper extremity joint disabilities to walk on their hands.  The Court responded that whether upper extremities are or can be weight-bearing is a medical question that it is not competent to answer.  Unfortunately, the April 2010 VA examination report does not comply with Correia.  Accordingly, the Veteran must be afforded a new VA examination to correct all of the deficiencies noted above.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


1. Review the claims file, and translate from Spanish into English the untranslated hand-written portions of the January 2017 attempted translation and any other relevant Spanish document of record.

2. Notify the Veteran of the necessity of obtaining treatment records from Dr. L.A. (May 2005) and Dr. M.O. (September 2009 to October 2009) as well as any other records pertaining to his lumbar spine (specifically any records whereby a physician has prescribed bedrest due to his lumbar spine disability since August 2005 as alluded to in September and October 2009 statements from Drs. M.F.C. and F.V.L.) and inform him that he may submit these records himself or authorize VA to obtain them on his behalf.  

After securing any necessary authorization from him, obtain records from such entities as well as any outstanding VA treatment records dated from November 2010 and January 2013, from April 2014 to August 2015, and from October 2015 to the present.  All reasonable attempts should be made to obtain such records..

3. Thereafter, schedule the Veteran for an appropriate VA examination to identify the nature, extent and severity of all manifestations of his service-connected lumbar spine disability.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  

Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  If the lumbar spine cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done.

4. Then, readjudicate the appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


